VAUGHN, Judge.
The evidence in this case was conflicting. That offered by plaintiff tended to show a brutal, malicious and unprovoked attack by defendant, Goldie James, which was acquiesced in by the General Manager of the corporate defendant. Defendants’ evidence was to the contrary. The jury chose to believe the evidence presented by plaintiff, and we are not inclined to disturb their verdict. The only assignments of error brought forward by defendant are to the charge of the court. When this charge of the court is read contextually and considered in its entirety, we hold that it presented and applied the law to the evidence in the case in such a manner as to leave no' reasonable cause to believe that the jury was misled or misinformed. We find no prejudicial error.
No error.
Judges Moeris and Graham concur.